Citation Nr: 1522907	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to September 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is in the Veteran's file. 

At the hearing, the Veteran stated that his right knee disability has interfered with his employment.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim as reflected on the title page.

The claim of service connection for gastroenteritis has been recharacterized to comport with the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a gastrointestinal disorder, and seeks a higher rating for his service-connected right knee disability.  

Initially, at the hearing, the Veteran testified that he had a claim pending at the Social Security Administration (SSA) for disability benefits.  SSA records may be potentially relevant to the Veteran's claims, particularly since he indicates that his service-connected right knee disability interferes with his ability to do his job.  As such, remand is required so that all relevant SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

With respect to service connection for a gastrointestinal disorder, a March 2007 service treatment record reflects complaints of gastrointestinal symptoms, to include diarrhea.  A March 2009 record reflects gastroenteritis.  

The August 2010 VA examination report reflects a diagnosis of gastroesophageal reflux disease (GERD).  Although the Veteran reports a history of GERD symptoms prior to service, the Board notes that there is no enlistment examination showing a diagnosis of any gastrointestinal (GI) disability, to include GERD.  Accordingly, the Veteran was presumed sound at the time of his entrance into military service with respect to any GI disability.  The August 2010 VA examiner did not provide a clear opinion on the likelihood of an etiological relationship between the Veteran's current complaints and his military service.  Therefore, the Board finds the examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand is necessary to afford the Veteran a new examination 

In addition, the Veteran testified that right knee instability is worse since the July 2013 VA examination, noting recent treatment for his right knee disability at the Erie, Pennsylvania, VA Medical Center (VAMC).  As such, the Veteran is to be afforded a VA examination with respect to the current severity of right knee instability.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The matter of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating claims on appeal, and consideration of that matter must be deferred pending resolution of the service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice for a claim of entitlement to a TDIU.

2.  Obtain complete VA treatment records from the Erie, VAMC, and any other records the Veteran identifies.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request the Veteran's records from the SSA regarding any application for disability compensation and the corresponding medical records associated with the application.

If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

4.  Thereafter, schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disorder, to include gastroenteritis and GERD, (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service. 

A complete rationale must accompany all opinions expressed. 

4.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests and must describe the current manifestations of the Veteran's service-connected right knee disability and the severity of those manifestations.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

